Fourth Court of Appeals
                                          San Antonio, Texas

                                              JUDGMENT
                                            No. 04-19-00614-CV

                                   IN THE INTEREST OF B.G.R., a Child

                        From the 131st Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018PA01873
                               Honorable Susan D. Reed, Judge Presiding 1

       BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

           We do not tax costs because appellant is indigent.

           SIGNED March 3, 2020.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Senior Judge, sitting by assignment